Citation Nr: 1645503	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  07-24 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for "growth bumps" on the back of the head.

2.  Entitlement to an increased rating for acne keloidalis with bumps and head scar, rated 60 percent disabling prior to September 21, 2011, and 30 percent disabling since that date.

3.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease with patellofemoral pain syndrome.

4.  Entitlement to an increased rating for right knee instability, rated noncompensable prior to June 23, 2010, and 10 percent disabling since that date.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.




REPRESENTATION

Appellant represented by:	Alan A. Watt, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to August 1974 and from September 1974 to December 1992.

These matters come before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In that decision, the RO denied service connection for "growth bumps" and denied entitlement to a rating in excess of 10 percent for early osteoarthritis of the right knee.

The Veteran testified at a September 2009 Board hearing.  A transcript of the hearing has been associated with his file.

In December 2009, the Board remanded the issues of entitlement to service connection for "growth bumps" on the back of the head and entitlement to a rating in excess of 10 percent for osteoarthritis of the right knee for further development.

In September 2010, the RO granted a separate 10 percent rating for right knee instability, from June 23, 2010.  This determination is also on appeal as part of the claim for an increased rating for the service-connected right knee disability and the issue has been characterized as set forth on the title page.

In April 2016, the RO granted an increased (60 percent) rating for acne keloidalis with bumps and head scar, from July 21, 2004 through September 20, 2011.  A 30 percent rating was resumed, from September 21, 2011.

The Board notes that at the time of the September 2009 hearing and in the December 2009 remand, the skin issue on appeal was characterized solely as entitlement to service connection for "growth bumps" on the back of the head.  At that time, the Veteran was already service-connected for acne keloidalis.  In its remand, the Board instructed the agency of original jurisdiction (AOJ) to obtain a medical opinion as to whether the claimed "growth bumps" were part and parcel of the already service-connected acne keloidalis or whether they were a separate skin disability.  A VA physician subsequently opined that the claimed "growth bumps" were part and parcel of the already service-connected acne keloidosis.  As a result of this opinion, the RO explained in the April 2016 rating decision that it was evident that the Veteran had "continuously pursued a higher evaluation for a skin condition."  Therefore, the RO determined that "the issue on appeal is more appropriately [framed] as an increased evaluation for the service-connected skin condition." and the prior issue of entitlement to service connection for "growth bumps" was re-characterized as the "evaluation of acne keloidalis" and this increased rating issue was re-certified to the Board.  In light of the VA physician's opinion and the actions taken by the AOJ, the Board has re-characterized the prior skin issue as encompassing the separate issues of entitlement to service connection for "growth bumps" on the back of the head and entitlement to an increased rating for acne keloidalis with bumps and head scar.

Moreover, as explained below, the issue of entitlement to a TDIU is before the Board as part of the claims for increased ratings for the service-connected skin disease and right knee disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Hence, the appeal has been expanded to include this issue.
The Veteran had also perfected an appeal with regard to claims of service connection for a low back disability, a psychiatric disability, and tinnitus and the Board remanded these issues in December 2009 for further development.  In September 2010 and April 2016, the RO granted service connection for degenerative disc disease of the lumbosacral spine with intermittent radicular symptoms, posttraumatic stress disorder (PTSD), and tinnitus, and thereby resolved the appeal as to those issues.

As a final preliminary matter, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 Board decision that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).  The United States Department of Veterans Affairs (VA) disagrees with the Court's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the Court granted, in part, VA's motion to stay Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains at least one claim that may be affected by the resolution of VA's appeal in Johnson (i.e., the claim for an increased rating for acne keloidalis with bumps and head scar), the Board will stay action on that matter in accordance with the Court's stay.  Once a final decision is reached on the appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

The Veteran was afforded a VA examination in March 2016 to assess the severity of his service-connected right knee disability.  The ranges of right knee flexion and extension were reported and the examiner noted that there was no evidence of pain with weight bearing.  The Board cannot discern from the examination report, however, whether the Veteran's right knee was "tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing."  38 C.F.R. § 4.59 (2015); see Correia v. McDonald, 28 Vet. App. 158, 168-170 (2016) (holding that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities).  As the claim for an increased rating for the service-connected right knee disability is otherwise being remanded to attempt to obtain additional relevant treatment records (as explained below), a new VA examination should be conducted upon remand to assess the severity of the service-connected right knee disability.

Furthermore, entitlement to a TDIU may be an element of an increased rating claim. Rice, 22 Vet. App. at 447.  Entitlement to a TDIU is raised where a veteran (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

In the present case, the evidence reflects that the Veteran is unemployed and he submitted a formal claim for a TDIU ("Veteran's Application for Increased Compensation Based on Unemployability" form (VA Form 21-8940)) in October 2016 on which he contends that he is prevented from securing or following any substantially gainful occupation due to his service-connected psychiatric disability and skin disease.  Given the evidence of medical disabilities, the claims for the highest ratings possible, and evidence of unemployability, the issue of entitlement to a TDIU is properly before the Board under Roberson and Rice.

The Board recognizes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one.  See 38 C.F.R. § 4.16 (a) (2015); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon a veteran's ordinary activity.  See 38 C.F.R. § 4.10 (2015); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  There is currently insufficient information to determine whether the Veteran is unemployable due solely to his service-connected disabilities.  Hence, the Board finds that he should be afforded a VA Social and Industrial Survey that provides a full description of the effects of his service-connected disabilities on his ordinary activities, to include his employability.

In addition, the Veteran has not yet been provided with a notice letter regarding the TDIU issue in accordance with the Veterans Claims Assistance Act of 2000 (VCAA).  Such notice is required upon remand.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

Also, the issue of entitlement to a TDIU is inextricably intertwined with the service connection and increased rating issues on appeal.  Hence, the Board will defer adjudication of the TDIU issue.

Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c), (d) (2015).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159 (c)(4).

The most recent supplemental statement of the case (SSOC) dated in April 2016 lists treatment records from the following facilities: treatment records from the VA Medical Center in San Diego, California (VAMC San Diego) dated from April 1993 to March 2015; treatment records from the VA Medical Center in West Los Angeles, California (VAMC West Los Angeles) dated in May and June 2003; and treatment records from the VA Medical Center in Kansas City, Missouri (VAMC Kansas City) dated from March 1997 to September 2000.  Although the claims file contains treatment records from VAMC West Los Angeles dated in May and June 2003, the only other VA treatment records in the file are from VAMC San Diego and are dated in April 1993.  In light of the records noted in the April 2016 SSOC, it is unclear as to whether all outstanding VA treatment records have been associated with the claims file.  Any such records should be obtained upon remand.

Lastly, the report of the March 2016 VA knee examination indicates that the Veteran had a partial knee replacement by a private treatment provider in 2013 and that he also received physical therapy for his knee.  Also, the report of the March 2016 VA skin examination indicates that he was receiving injections from an unidentified dermatologist.  The claims file does not currently contain any private treatment records associated with the Veteran's partial right knee replacement and physical therapy.  Although there are records of treatment for a skin disease from Dr. Rullan/Dermatology Institute included in the claims file, these records are only dated to March 2015 and it is unclear as to whether the treatment referenced in the report of the March 2016 VA skin examination was received from Dr. Rullan or another treatment provider.  As any outstanding records of treatment for a skin disease and a right knee disability are relevant to the claims for service connection for "growth bumps" on the back of the head and for an increased rating for the service-connected right knee disability, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

The Board notes that as the record currently stands, there is no evidence of a currently diagnosed skin disease manifested by "growth bumps" on the back of the head that is separate and distinct from the already service-connected acne keloidalis with bumps and head scar.  As additional VA and private treatment records are being sought upon remand which may document evidence of such a separate current disability, the claim for service connection for "growth bumps" on the back of the head is also being remanded.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter that provides him with notice as to the information and evidence that is required to substantiate his claim for a TDIU.  A copy of this letter must be included in the file.

2.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a skin disease and a right knee disability, to include the dates of any such treatment.  The Veteran should specifically be asked to identify the treatment providers associated with his partial knee replacement in 2013 and subsequent physical therapy (which was referenced in the report of the March 2016 VA knee examination) and the dermatologist referenced in the report of the March 2016 VA skin examination.

The Veteran shall also specifically be asked to complete authorizations for VA to obtain all records of his treatment for a skin disease and a right knee disability from Dr. Rullan/Dermatology Institute dated from March 2015 through the present and from any other sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is obtained.  All efforts to obtain these records must be documented in the file. 

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.  All such notification must be documented in the file. 

3.  Obtain and associate with the file all outstanding VA records of the Veteran's treatment, to specifically include:

(a)  all records from the VA San Diego Healthcare System dated from December 1992 through the present;

(b)  all records from the VA Greater Los Angeles Healthcare System dated from December 1992 through the present;

(c)  all records from VAMC Kansas City dated from December 1992 through the present; and

(d)  all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

4.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected right knee disability.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should report the ranges of both right and left knee flexion and extension (in degrees) on both active motion and passive motion and in both weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also answer the following question:

What, if any, is the additional range-of-motion loss (in degrees) of right knee flexion and/or extension due to any weakened movement, excess fatigability, incoordination, and/or pain during flare ups and/or with repeated use? 

The examiner should report if there is ankylosis of the right knee and, if so, the angle at which the knee is held.

The examiner should also report whether there is subluxation or instability of the right knee, and if present, provide an opinion as to its severity (i.e., slight, moderate, or severe).

The examiner must provide a rationale for any opinion given.

5.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA Social and Industrial Survey to ascertain the impact of his service-connected disabilities (i.e., PTSD; acne keloidalis with bumps and head scar; hypertension with history of palpitations; right knee degenerative joint disease and patellofemoral pain syndrome; left knee degenerative joint disease and patellofemoral pain syndrome; degenerative disc disease of the lumbosacral spine with intermittent radicular symptoms; tinnitus; left knee instability; right knee instability; and laceration scars of the left shoulder ) on his employability. 

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The VA Social Industrial surveyor is requested to describe the Veteran's employment history, and provide a full description of the effects, to include all associated limitations, of his service-connected disabilities on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

The surveyor must provide a rationale for any opinion given.

6.  After conducting any additional indicated development, readjudicate the issues on appeal.  If a full benefit sought on appeal remains denied, the AOJ should issue an appropriate SSOC.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




